Case 2:20-cv-02201-JTF-cgc Document 11 Filed 03/23/21 Page 1 of 9                 PageID 33




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
______________________________________________________________________________

ORLANDO SISSON,                          )
                                         )
       Plaintiff,                        )
v.                                       )       Case No. 2:20-cv-02201-JTF-cgc
                                         )
CITY OF MEMPHIS, in its individual and )
official capacity,                       )
DETECTIVE PARKS, in his individual and )
official capacity,                       )
DETECTIVE DAVIS, in his individual and )
official capacity,                       )
DETECTIVE J. BOND, in his individual and )
official capacity,                       )
DETECTIVE BROWN, in his individual and )
official capacity,                       )
DETECTIVE T. MICHAEL, in his             )
individual and official capacity,        )
MEMPHIS POLICE DEPARTMENT, in its )
individual and official capacity,        )
                                         )
       Defendants.                       )
 _____________________________________________________________________________

                  ORDER ADOPTING MAGISTRATE JUDGE’S
            REPORT AND RECOMMENDATION AND DISMISSING CASE
______________________________________________________________________________

       Before the Court is Plaintiff Orlando Sisson’s pro se Complaint pursuant to 42 U.S.C. §

1983 (“Section 1983”) and other legal theories against Defendants City of Memphis, Detective

Parks, Detective Davis, Detective J. Bond, Detective Brown, Detective T. Michael, and Memphis

Police Department (“Defendants”), filed on March 18, 2020. (ECF No. 1.) Plaintiff also filed a

Motion seeking leave to proceed in forma pauperis, (ECF No. 2), which was granted on March

20, 2020. (ECF No. 7.) The Magistrate Judge, upon screening Plaintiff’s Complaint, entered a

Report and Recommendation suggesting dismissal of the Complaint for failure to state a claim



                                                 1
Case 2:20-cv-02201-JTF-cgc Document 11 Filed 03/23/21 Page 2 of 9                    PageID 34




upon which relief may be granted. (ECF No. 9.) On August 13, 2020, Plaintiff filed a Motion for

Reconsideration regarding the Report and Recommendation, which the Court construes as

Objections to the Report and Recommendation.            (ECF No. 10.)   So construed, Plaintiff’s

Objections are untimely, and further, unresponsive to the Report and Recommendation. (See id.)

Thus, Plaintiff’s Motion for Reconsideration, construed as Objections to the Report and

Recommendation, is DENIED. For the reasons below, the Court ADOPTS the Magistrate Judge’s

Report and Recommendation to DISMISS Plaintiff’s Complaint.

                                    FACTUAL HISTORY

       In the Report and Recommendation, the Magistrate Judge provides, and this Court adopts

and incorporates, proposed findings of fact in this case. (ECF No. 9, 2–4.)

                                     LEGAL STANDARD

       Congress passed 28 U.S.C. § 636(b) “to relieve some of the burden on the federal courts

by permitting the assignment of certain district court duties to magistrates.” United States v.

Curtis, 237 F.3d 598, 602 (6th Cir. 2001). Pursuant to the provision, magistrate judges may hear

and determine any pretrial matter pending before the Court, except various dispositive motions.

28 U.S.C. § 636(b)(1)(A). Upon hearing a pending matter, “the magistrate judge must enter a

recommended disposition, including, if appropriate, proposed findings of fact.” Fed. R. Civ. P.

72(b)(1); see also Baker v. Peterson, 67 F. App’x 308, 310 (6th Cir. 2003). Any party who

disagrees with a magistrate’s proposed findings and recommendation may file written objections

to the report and recommendation. Fed. R. Civ. P. 72(b)(2).

       The district court reviews a magistrate judge’s proposed findings and recommendation.

The standard of review that is applied depends on the nature of the matter considered by the

magistrate judge. See Baker, 67 F. App’x at 310 (citations omitted) (“A district court normally



                                                    2
Case 2:20-cv-02201-JTF-cgc Document 11 Filed 03/23/21 Page 3 of 9                          PageID 35




applies a ‘clearly erroneous or contrary to law’ standard of review for nondispositive preliminary

measures. A district court must review dispositive motions under the de novo standard.”). Upon

review of the evidence, the district court may accept, reject, or modify the proposed findings or

recommendations of the magistrate judge. Brown v. Board of Educ., 47 F. Supp. 3d 665, 674

(W.D. Tenn. 2014); see also 28 U.S.C. § 636(b)(1). The court “may also receive further evidence

or recommit the matter to the [m]agistrate [j]udge with instructions.” Moses v. Gardner, No. 2:14-

cv-2706-SHL-dkv, 2015 U.S. Dist. LEXIS 29701, at *3 (W.D. Tenn. Mar. 11, 2015). “Within 14

days after being served with a copy of the recommended disposition, a party may serve and file

specific written objections to the proposed findings and recommendations.” Fed. R. Civ. P.

72(b)(2). “When no timely objection is filed, the court need only satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation.” Fed. R. Civ. P. 72(b)

advisory committee notes.

28 U.S.C. § 1915(e)(2) Screening

        Pursuant to Local Rule 4.1, service will not issue in a pro se case where the pro se plaintiff

has been granted leave to proceed in forma pauperis until the complaint has been screened under

28 U.S.C. § 1915(e)(2)(B). LR 4.1(b)(2). Specifically, courts are required to screen in forma

pauperis complaints and dismiss any complaint, or portion thereof, if the allegation of poverty is

untrue or if the action (i) is frivolous or malicious, (ii) fails to state a claim on which relief may be

granted, or (iii) seeks monetary relief against a defendant who is immune from such relief. 28

U.S.C. § 1915(e)(2).

Standard of Review for Failure to State a Claim

        In assessing whether Plaintiff’s Complaint states a claim upon which relief may be granted,

the standards under Rule 12(b)(6) of the Federal Rules of Civil Procedure, as stated in Ashcroft v.



                                                       3
Case 2:20-cv-02201-JTF-cgc Document 11 Filed 03/23/21 Page 4 of 9                         PageID 36




Iqbal, 556 U.S. 662, 678–79 (2009), and Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555–57 (2007),

are applied. Hill v. Lappin, 630 F.3d 468, 470 (6th Cir. 2010). “Accepting all well-pleaded

allegations in the complaint as true, the Court ‘consider[s] the factual allegations in [the] complaint

to determine if they plausibly suggest an entitlement to relief.’” Williams v. Curtin, 631 F.3d 380,

383 (6th Cir. 2011) (alteration in original) (quoting Iqbal, 556 U.S. at 681). Additionally, although

not free from basic pleading requirements, pro se pleadings are “held ‘to less stringent standards

than formal pleadings drafted by lawyers,’ and should therefore be liberally construed.” Id.

(quoting Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Even so, pro se litigants must

adhere to the Federal Rules of Civil Procedure, and the Court cannot create a claim that has not

been spelled out in a pleading. Falkner v. United States, No. 11-2982-STA-cgc, 2012 U.S. Dist.

LEXIS 93372, at *16 (W.D. Tenn. July 6, 2012).

                                            ANALYSIS

       As indicated, Plaintiff filed a Motion for Reconsideration regarding the Report and

Recommendation, which this Court has construed as Objections to the Report and

Recommendation. (ECF No. 10.) However, because such Objections are untimely, and further,

because they are unresponsive to the Report and Recommendation, Plaintiff’s Objections are

DENIED. The Court agrees with and adopts the Magistrate Judge’s recommendation that

Plaintiff’s Complaint be dismissed for failure to state a claim upon which relief may be granted.

Plaintiff asserts a claim pursuant to Brady v. Maryland, 373 U.S. 83 (1963), alleging that physical

evidence was wrongly withheld. (ECF No. 1, 3 ¶ 9.) Additionally, Plaintiff alleges violations of

the Fourth Amendment, Due Process Clause, Equal Protection Clause, and 18 U.S.C. §§ 241–242.

(Id. at 3–4.) Plaintiff also asserts an unjust enrichment claim, “consumer fraud” claim, and a civil

Racketeer Influenced and Corrupt Organizations Act (“RICO”) claim. (Id. at 4.) Finally, Plaintiff



                                                      4
Case 2:20-cv-02201-JTF-cgc Document 11 Filed 03/23/21 Page 5 of 9                         PageID 37




requested counsel, which the Magistrate Judge denied because Plaintiff had no constitutional right

to such, and the requisite exceptional circumstances were not present. (ECF No. 9, 3–4.) Because

at least some of Plaintiff’s claims are untimely, and because Plaintiff’s Complaint lacks the factual

allegations necessary to support the claims therein, the Court agrees with the Magistrate Judge’s

conclusion that Plaintiff’s Complaint should be dismissed. Accordingly, the Court ADOPTS the

Magistrate Judge’s recommendation that Plaintiff’s Complaint be dismissed pursuant to Section

1915 for failure to state a claim upon which relief may be granted.

   I.       Section 1983 Statute of Limitations

         The Magistrate Judge found that, to the extent Plaintiff asserts Section 1983 claims for

alleged violations of federally protected rights that occurred before March 18, 2019, they should

be dismissed as untimely. (ECF No. 9, 5–6.) The Magistrate Judge noted that Tennessee’s statute

of limitations for personal injuries governs Plaintiff’s Section 1983 claims. (Id. at 5) (citing Edison

v. Tenn. Dep’t of Children’s Servs., 510 F.3d 631, 634–35 (6th Cir. 2007)). Thus, Plaintiff had

one year from the time that he knew or had reason to know of the alleged injury to file suit. (Id.)

(citing TENN. CODE ANN. § 28-3-104(a)(1)(B) and Sevier v. Turner, 742 F.2d 262, 273 (6th Cir.

1984)). The only date mentioned in Plaintiff’s Complaint is May 28, 2016, and purportedly, the

events recited in the Complaint occurred on or near that date. Further, it would appear that Plaintiff

had contemporaneous knowledge of at least most of these events. However, Plaintiff filed his

Complaint on March 18, 2020. Finally, Plaintiff’s untimely Objections concede the Section 1983

claims are time-barred. (ECF No. 10, 1.) This Court agrees with the Magistrate Judge that

Plaintiff’s Section 1983 claims should be DISMISSED as untimely insofar as they arise from pre-

March 18, 2019 violations.

   II.      Section 1983 Claims Against Memphis Police Department and Detectives in Their
            Official Capacities

                                                      5
Case 2:20-cv-02201-JTF-cgc Document 11 Filed 03/23/21 Page 6 of 9                            PageID 38




           In addition to Plaintiff’s claims being untimely, the Magistrate Judge also found that

Plaintiff’s claims against Defendants in their official capacities should be dismissed.               The

Magistrate Judge concluded that police departments are not proper defendants in a Section 1983

suit and that suits against officials in their official capacities are suits against the official’s office.

(ECF No. 9, 6) (citing Sargent v. City of Toledo Police Dep’t, 150 F. App’x 470, 475 (6th Cir.

2005) and Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989)). In the face of no timely

objections, and finding no clear error, this Court agrees. Accordingly, Plaintiff’s claims against

the Memphis Police Department and the Detectives in their official capacities are DISMISSED

for failure to state a claim upon which relief may be granted and are instead interpreted as claims

against the City of Memphis.

    III.      Section 1983 Claims Against City of Memphis

           Having construed Plaintiff’s claims against the Memphis Police Department and

Detectives in their official capacities as claims against the City of Memphis, the Magistrate Judge

found that municipalities face Section 1983 liability only if the deprivation of a constitutionally

protected right is the result of a policy or custom of the municipality. (ECF No. 9, 7) (citing Doe

v. Claiborne Cnty., Tenn. By & Through Claiborne Cnty. Bd. of Educ., 103 F.3d 495, 507 (6th Cir.

1996)). Because Plaintiff does not allege any such policy, practice, or custom, the Court agrees

with the Magistrate Judge’s conclusions. Plaintiff’s claims against the City of Memphis are

DISMISSED.

    IV.       Section 1983 Claims Against Detectives in Their Individual Capacities

           As noted by the Magistrate Judge, Plaintiff has asserted Section 1983 claims against the

Defendant Detectives in their individual capacities as well. (ECF No. 1, 1.) With respect to

Plaintiff’s Fourth Amendment claims, the Magistrate Judge recommended dismissal for failure to

                                                        6
Case 2:20-cv-02201-JTF-cgc Document 11 Filed 03/23/21 Page 7 of 9                       PageID 39




state a claim because Plaintiff failed to allege that the search, subsequent arrest, and magistrate’s

determination lacked probable cause. (ECF No. 9, 7–8.) The Magistrate Judge also found that

Plaintiff’s Equal Protection claim should be dismissed because it does not provide facts to support

the conclusory allegation that Plaintiff was racially discriminated against. (Id. at 8–9.) Regarding

Plaintiff’s claims for alleged Due Process violations, the Magistrate Judge found that Plaintiff

lacked factual allegations showing deprivation of a right and could not state a claim as to either

substantive or procedural Due Process violations.         (Id. at 9–10.)    Next, the Report and

Recommendation found Plaintiff’s allegations of a Brady violation insufficient because Plaintiff

failed to provide factual allegations showing that he was prejudiced from any withholding of

evidence or that any such evidence was material or exculpatory. (Id. at 11.) Plaintiff’s untimely

Objections do not legitimately counter this conclusion. (ECF No. 10, 2.) As to Plaintiff’s

purported claims under 18 U.S.C. §§ 241 and 242, the Magistrate Judge concluded that any such

claim under these criminal statutes must fail because these statutes do not create a private cause of

action, and thus, create no federally protected right required for a Section 1983 claim. (ECF No.

9, 12) (citing Booth v. Henson, 290 F. App’x 919, 920–21 (6th Cir. 2008)). Overall, Plaintiff fails

to allege sufficient facts supporting the Section 1983 claims against Defendants in their individual

capacities. Therefore, Plaintiff’s Section 1983 claims against Defendants in their individual

capacities are DISMISSED.

       Regarding Plaintiff’s civil RICO claim, the Magistrate Judge found that Plaintiff’s

Complaint lacks factual allegations supporting any of the elements for such a claim, and that

therefore, Plaintiff failed to state a claim. (Id. at 12–13) (citing VanDenBroeck v. CommonPoint

Mortg. Co., 210 F.3d 696, 699 (6th Cir. 2000)). Finally, the Report and Recommendation

recommends dismissal of Plaintiff’s unjust enrichment and consumer fraud claims. (Id. at 13.)



                                                     7
Case 2:20-cv-02201-JTF-cgc Document 11 Filed 03/23/21 Page 8 of 9                         PageID 40




Because Plaintiff has not alleged that he conferred a benefit upon any Defendants, Plaintiff has

failed to state a claim for unjust enrichment. (Id. at 13) (citing Potter’s Shopping Ctr., Inc. v.

Szekely, 461 S.W.3d 68, 72 n.5 (Tenn. Ct. App. 2014)). The Court also agrees that, having

provided no legal theory, Plaintiff has not sufficiently explained or established any claim for

“consumer fraud.” Because Plaintiff lacks the requisite factual allegations and plausibility for

these claims, Plaintiff’s civil RICO claim, unjust enrichment claim, and “consumer fraud” claim

are DISMISSED.

   V.      Appeal

        The Court also agrees with the Magistrate Judge’s recommendation that the Court certify,

pursuant to 28 U.S.C. § 1915(a)(3), that Plaintiff may not appeal the above determination in forma

pauperis because such an appeal would not be taken in good faith. Plaintiff did not timely object

to the Report and Recommendation. Under 28 U.S.C. § 1915(a)(3), “[a]n appeal may not be taken

in forma pauperis if the trial court certifies in writing that it is not taken in good faith.” 28 U.S.C.

§ 1915(a)(3). The good faith standard is objective and considers whether the litigant seeks

appellate review of any nonfrivolous issue. Beard v. Memphis, TN Crim. & Judicial Sys., No. 17-

2184-STA-cgc, 2017 U.S. Dist. LEXIS 100175, at *8 (W.D. Tenn. June 16, 2017). Additionally,

courts hold that it would be inconsistent for a district court to determine that a complaint should

be dismissed prior to service on the defendant, while simultaneously finding that the claim has

sufficient merit to support an appeal in forma pauperis. Id. at *9. The same considerations that

favor dismissal of Plaintiff’s Complaint also compel the conclusion that an appeal here would be

frivolous and, thus, not taken in good faith. See id. at *8. Accordingly, this Court certifies,

pursuant to 28 U.S.C. § 1915(a), that an in forma pauperis appeal in this case by Plaintiff would

not be taken in good faith, and thus, may not be taken.



                                                       8
Case 2:20-cv-02201-JTF-cgc Document 11 Filed 03/23/21 Page 9 of 9                                        PageID 41




                                                 CONCLUSION

         Upon a de novo review, the Court hereby ADOPTS the Magistrate Judge’s Report and

Recommendation to DISMISS Plaintiff’s claim with prejudice for failure to state a claim upon

which relief may be granted. 1 Plaintiff’s Motion for Reconsideration, construed as Objections to

the Report and Recommendation, is DENIED. The Court CERTIFIES that Plaintiff may not

appeal the determination herein in forma pauperis.



         IT IS SO ORDERED this 23rd day of March, 2021.

                                                                 s/John T. Fowlkes, Jr.
                                                                 JOHN T. FOWLKES, JR.
                                                                 UNITED STATES DISTRICT JUDGE




1
 Due to his pro se status, the Court notifies Plaintiff of his right to appeal pursuant to Rule 4 of the Federal Rules of
Appellate Procedure, which provides: “In a civil case, except as provided in Rules 4(a)(1)(B), 4(a)(4), and 4(c), the
notice of appeal required by Rule 3 must be filed with the district clerk within 30 days after entry of the judgment or
order appealed from.” Fed. R. App. P. 4(a)(1)(A).

                                                                9
